EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Non-provisional Application filed On February 2, 2021.
2.	Claims 1-20 are pending in the case; Claims 1, 10, and 19 are independent claims.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 10 and 19), as further discussed below, the prior art of record does not appear to disclose or suggest every limitation as recited in Claim 1.  While the prior art of record appears to teach determining that the first item on the first slide corresponds to the same media item as the second item on the second slide, the prior art of record does not appear to disclose or suggest:
modifying a presentation of the second playable media item during playback such that the same media item is played continuously during presentation of the first slide and the second slide.

The prior art of Tilton (US 8,694,889 B2) is directed towards object-aware transitions where objects within slides are identified and each object is individually manipulable during slide transitions (see Abstract).  Tilton teaches determining if an object, which can include a video object (i.e., a playable media item), is present in both the outgoing and the incoming slides, and handles the object present in both the modifying a presentation of the second playable media item during playback such that the same media item is played continuously during presentation of the first slide and the second slide, as required by Claim 1.
The prior art of Kumar (US 10,311,130 B1) is directed towards dynamic page transitions in electronic content, where electronic content can comprise video (see Abstract).  Kumar teaches content displayed over multiple pages and further teaches some of the pages comprising common content, where transitions are provided for content that differs between the pages while refraining from providing transitions between common elements (see Abstract).  Kumar illustrates determining common content, such as a video object, and processing the transitions for such object differently than for an object that is unique to a page (see col. 3, lines 18-63, col. 4, lines 20-29).  Kumar does not appear to disclose or suggest modifying a presentation of the second playable media item during playback such that the same media item is played continuously during presentation of the first slide and the second slide, as recited in Claim 1 (Kumar discloses that the video may provide an indication when to transition to another page (see col. 14, line 58 – col. 15, line 40), but this does not discuss the modification of the second media item such that it is played continuously during presentation of the first and second slides).
the first playable media item and the second playable item correspond to a same media item, and in turn does not appear to disclose or suggest modifying a presentation of the second playable media item during playback such that the same media item is played continuously during presentation of the first slide and the second slide, as required by Claim 1.  The prior art of Flider (US 2015/0113368 A1) discloses determining if two objects in different slides are different, but Flider teaches animation between matching objects and does not appear to disclose or suggest modifying a presentation of the second playable media item during playback such that the same media item is played continuously during presentation of the first slide and the second slide, in the manner required by Claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179